DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .








Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prieto et al. (US 2008/0071547 A1).
As to claim 1, Prieto discloses a method for recognizing speech in a vehicle [Paragraph 0002], the method comprising: 
collecting one or more types of information [Voice information] in conjunction with one or more devices [Microphone arrays 2 on FIG. 1] inside the vehicle [“Microphone arrays 2 are provided in the vehicle interior in order to pick up audio information. The audio information picked up by the microphones of the microphone arrays 2 may include voice information coming from the user 3. The user 3 is the driver of the motor vehicle, a front seat passenger, or a rear seat passenger.” Paragraph 0055]; 
determining information [Voice information] to be linked with each other for speech recognition [Speech recognizer 4 on FIG. 1] based on an information processing priority [User 3 voice information first] predefined corresponding to each type of the collected information [“The speech recognizer 4 receives the voice information coming from the user 3 but does not, or at least only to a small extent, receive the text-to-speech audio or the radio audio.” Paragraph 0060]; 
analyzing the determined information to perform the speech recognition [Speech recognizer 4 on FIG. 1] for a signal input [Keyword] through a microphone [“The interaction manager 10 is also in charge of lowering the volume of the radio unit 5 in case a keyword has been detected and the interaction between the user 3 and the speech communications system 1 is starting.” Paragraph 0062]; and 
extracting at least one of a wake up voice or a command voice [A name for the motor vehicle] through the speech recognition to control the vehicle [“In a keyword detection step 40, the speech recognizer 4 detects a keyword spoken by the user 3. The keyword is for example a name for the motor vehicle such as "AUDI" or "VOLKSWAGEN." Using such a keyword allows the user 3 to initiate an interaction with the speech communications system 1 without having to press a push-to-talk button.” Paragraph 0076]. 

As to claim 2, Prieto discloses the method of claim 1, wherein the one or more types of collected information include at least one of vehicle information [Paragraph 0076].  

As to claim 3, Prieto discloses the method of claim 2, wherein the vehicle includes a plurality of microphones, wherein a reliability of a speech recognition result performed through the microphones is adjusted based on at least one of the one or more types of collected information [Paragraph 0055].  

As to claim 4, Prieto discloses the method of claim 3, further comprising: determining a microphone to be activated for the speech recognition among the plurality of microphones based on the one or more types of collected information [Paragraph 0055]; and 
applying a weight to an input signal level of the activated microphone based on the one or more types of collected information [Paragraph 0056]. 

As to claim 5, Prieto discloses the method of claim 2, wherein the plurality of microphones are respectively arranged in seats in the vehicle, and wherein the method further includes: measuring input signal levels of the respective microphones [Paragraph 0055];
comparing the measured input signal levels with a predetermined threshold to determine a microphone to be used for the speech recognition [Paragraph 0056]; and 
activating the determined microphone as a speech recognition microphone [Paragraph 0058].  

As to claim 6, Prieto discloses the method of claim 5, wherein a weight is assigned to an input signal level of the activated microphone based on information on whether each seat is occupied [Paragraph 0065]. 

As to claim 9, Prieto discloses the method of claim 2, wherein the sensing information includes at least one of gesture sensing information [Paragraph 0082].  

As to claim 10, Prieto discloses the method of claim 9, further comprising: analyzing the one or more types of collected information to adjust the information processing priority for each type of the collected information [Paragraph 0080]. 

As to claim 11, Prieto discloses a device [Communication system 1 on FIG. 1] for recognizing speech in a vehicle, the device comprising: 
an information collecting device [Microphone arrays 2 on FIG. 1] configured to collect one or more types of information [Audio information] in conjunction with one or more devices inside the vehicle [“Microphone arrays 2 are provided in the vehicle interior in order to pick up audio information. The audio information picked up by the microphones of the microphone arrays 2 may include voice information coming from the user 3. The user 3 is the driver of the motor vehicle, a front seat passenger, or a rear seat passenger.” Paragraph 0055]; 
a status determining device [Interaction manager 10 on FIG. 1] configured to generate status information based [Receive voice information] on the one or more types of collected information [“The speech recognizer 4 receives the voice information coming from the user 3 but does not, or at least only to a small extent, receive the text-to-speech audio or the radio audio.” Paragraph 0060]; 
an information analyzing device [Sound localizer 8 on FIG. 1] configured to analyze information to be used for speech recognition based on an information processing priority for each type of the collected information [“The interaction manager 10 is also in charge of lowering the volume of the radio unit 5 in case a keyword has been detected and the interaction between the user 3 and the speech communications system 1 is starting.” Paragraph 0062]; and 
a learning processing device [Speech recognizer 4 on FIG. 1] configured to determine information [Keyword spoken] to be linked with each other for the speech recognition based on the analyzed information [Initiate an interaction] and to create a scenario [Interaction with the system] based on the determined linkage information [Keyword] to extract at least one of a wake up voice or a command voice [A name for the motor vehicle], thereby controlling the vehicle [“In a keyword detection step 40, the speech recognizer 4 detects a keyword spoken by the user 3. The keyword is for example a name for the motor vehicle such as "AUDI" or "VOLKSWAGEN." Using such a keyword allows the user 3 to initiate an interaction with the speech communications system 1 without having to press a push-to-talk button.” Paragraph 0076]. 

As to claim 12, see claim 2’s rejection above. 

As to claim 13, see claim 3’s rejection above.

As to claim 14, see claim 4’s rejection above.

As to claim 15, see claim 5’s rejection above.

As to claim 16, see claim 6’s rejection above.

As to claim 19, see claim 9’s rejection above.

As to claim 20, see claim 10’s rejection above.


Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
June 30, 2022